 

Exhibit 10.1

 

INVESTMENT MANAGEMENT TRUST AGREEMENT

 

This Investment Management Trust Agreement (this “Agreement”) is made as of
October 23, 2020 by and between Eucrates Biomedical Acquisition Corporation (the
“Company”) and Continental Stock Transfer & Trust Company (the “Trustee”).

 

WHEREAS, the Company’s registration statement on Form S-1, No. 333-249333
(“Registration Statement”) and prospectus (the “Prospectus”) for its initial
public offering of securities (“IPO”) has been declared effective as of the date
hereof (“Effective Date”) by the U.S. Securities and Exchange Commission
(capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Registration Statement); and

 

WHEREAS, the Company has entered into an Underwriting Agreement (the
“Underwriting Agreement”) with Stifel Nicolaus & Company, Incorporated and H.C.
Wainwright & Co. acting as the representatives of the underwriters named therein
(the “Representatives”);

 

WHEREAS, simultaneously with the IPO, Eucrates LLC (the “Sponsor”) will be
purchasing an aggregate of 350,000 units (“Initial Private Units”) from the
Company for an aggregate purchase price of $3,500,000; and

 

WHEREAS, in the event the underwriters exercise their over-allotment option in
full or in part, the Sponsor will purchase up to an aggregate of an additional
30,000 units (“Over-Allotment Private Units,” together with the Initial Private
Units, the “Private Units”) for an aggregate purchase price of up to $3,000,000;
and

 

WHEREAS, as described in the Registration Statement and the Prospectus, and in
accordance with the Company’s Amended and Restated Memorandum and Articles of
Association, $100,000,000 of the net proceeds of the IPO and sale of the Private
Units ($115,000,000 if the underwriters' over-allotment option is exercised in
full) will be delivered to the Trustee to be deposited and held in a segregated
trust account located at all times in the United States (the “Trust Account”)
for the benefit of the Company and the holders of the Company’s ordinary shares,
no par value (“Ordinary Shares”), issued in the IPO as hereinafter provided (the
amounts to be delivered to the Trustee will be referred to herein as the
“Property”; the shareholders for whose benefit the Trustee shall hold the
Property will be referred to as the “Public Shareholders,” and the Public
Shareholders and the Company will be referred to together as the
“Beneficiaries”); and

 

WHEREAS, pursuant to the Underwriting Agreement, a portion of the Property, up
to $3,500,000 (or $4,025,000 if the underwriters’ over-allotment option is
exercised in full), is attributable to deferred underwriting discounts and
commissions that may become payable by the Company to the underwriters upon the
consummation of an initial business combination (as described in the
Registration Statement, a “Business Combination”) (the “Deferred Discount”); and

 

WHEREAS, the Company and the Trustee desire to enter into this Agreement to set
forth the terms and conditions pursuant to which the Trustee shall hold the
Property.

 

IT IS AGREED:

 

1.             Agreements and Covenants of Trustee. The Trustee hereby agrees
and covenants to:

 

(a) Hold the Property in trust for the Beneficiaries in accordance with the
terms of this Agreement in a Trust Account established by the Trustee at
JPMorgan Chase Bank, N.A. located in the United States and at a brokerage
institution selected by the Trustee that is reasonably satisfactory to the
Company;

 

(b) Manage, supervise and administer the Trust Account subject to the terms and
conditions set forth herein;

 

(c) In a timely manner, upon the written instruction of the Company, invest and
reinvest the Property in United States “government securities” within the
meaning of Section 2(a)(16) of the Investment Company Act of 1940, as amended
(the “Investment Company Act”), having a maturity of 185 days or less, or in
money market funds meeting the conditions of paragraphs (d)(1), (d)(2), (d)(3),
and (d)(4) of Rule 2a-7 promulgated under the Investment Company Act (or any
successor rule), which invest only in direct U.S. government treasury
obligations, as determined by the Company; the Trustee may not invest in any
other securities or assets; it being understood that the Trust Account will earn
no interest while account funds are uninvested awaiting the Company’s
instructions hereunder and the Trustee may earn bank credits or other
consideration;

 



 

 

 

(d) Collect and receive, when due, all principal, interest or other income
arising from the Property, which shall become part of the “Property,” as such
term is used herein;

 

(e) Promptly notify the Company and the Representatives of all communications
received by the Trustee with respect to any Property requiring action by the
Company;

 

(f) Supply any necessary information or documents as may be requested by the
Company (or its authorized agents) in connection with the Company’s preparation
of the tax returns relating to assets held in the Trust Account;

 

(g) Participate in any plan or proceeding for protecting or enforcing any right
or interest arising from the Property if, as and when instructed by the Company
to do so;

 

(h) Render to the Company monthly written statements of the activities of and
amounts in the Trust Account reflecting all receipts and disbursements of the
Trust Account;

 

(i) Commence liquidation of the Trust Account only after and promptly following
(x) receipt of, and only in accordance with, the terms of a letter from the
Company (the “Termination Letter”), in a form substantially similar to that
attached hereto as either Exhibit A or Exhibit B, as applicable, signed on
behalf of the Company by its Chief Executive Officer or Chairman of the Board
and Secretary or Assistant Secretary, or other authorized officer of the Company
and complete the liquidation of the Trust Account and distribute the Property in
the Trust Account, including interest (which interest shall be net of any taxes
payable and up to $100,000 of interest that may be released to the Company to
pay dissolution expenses, if applicable, it being understood that the Trustee
has no obligation to monitor or question the Company’s position that an
allocation has been made for taxes payable), only as directed in the Termination
Letter and the other documents referred to therein, or (y) upon the date which
is the later of (1) 24 months after the closing of the IPO and (2) such later
date as may be approved by the Company’s shareholders in accordance with the
Company’s Amended and Restated Memorandum and Articles of Association, provided,
however, that in the event that a Termination Letter has not been received by
the Trustee by the last date set forth in the Company’s Amended and Restated
Memorandum and Articles of Association, as the same may be amended from time to
time (the “Last Date”), the Trust Account shall be liquidated in accordance with
the procedures set forth in the Termination Letter attached as Exhibit B hereto
and the Property in the Trust Account, including interest (which interest shall
be net of any taxes payable and less up to $100,000 of interest that may be
released to the Company to pay dissolution expenses, if applicable), shall be
distributed to the Public Shareholders of record as of such date.

 

(j) Upon receipt of an Amendment Notification Letter (defined below), distribute
to Public Shareholders who exercised their redemption rights in connection with
an Amendment (defined below) an amount equal to the pro rata share of the
Property relating to the shares for which such Public Stockholders have
exercised redemption rights in connection with such Amendment.

 

2.             Limited Distributions of Income from Trust Account.

 

(a) Upon written request from the Company, which may be given from time to time
in a form substantially similar to that attached hereto as Exhibit C (a “Tax
Payment Withdrawal Instruction”), withdraw from the Trust Account and distribute
to the Company the amount of interest earned on the Property requested by the
Company to cover any tax obligation owed by the Company as a result of assets of
the Company or interest or other income earned on the Property, which amount
shall be delivered directly to the Company by electronic funds transfer or other
method of prompt payment, and the Company shall forward such payment to the
relevant taxing authority, so long as there is no reduction in the principal
amount per share initially deposited in the Trust Account; provided, however,
that to the extent there is not sufficient cash in the Trust Account to pay such
tax obligation, the Trustee shall liquidate such assets held in the Trust
Account as shall be designated by the Company in writing to make such
distribution, so long as there is no reduction in the principal amount per share
initially deposited in the Trust Account (it being acknowledged and agreed that
any such amount in excess of interest income earned on the Property shall not be
payable from the Trust Account). The written request of the Company referenced
above shall constitute presumptive evidence that the Company is entitled to said
funds, and the Trustee shall have no responsibility to look beyond said request.

 



- 2 -

 

 

(b) Upon written request from the Company, which may be given in a form
substantially similar to that attached hereto as Exhibit D, signed on behalf of
the Company by one of the Company’s executive officers, the Trustee shall
distribute to the Company up to $100,000 of interest income earned on the
Property and requested by the Company to cover expenses directly related to the
Company’s liquidation (i.e., only those expenses incurred after the Last Date
attributable to the Company’s liquidation); provided, however, that the Company
will not be allowed to withdraw interest income earned on the trust account
pursuant to this Section 2(b) unless there are sufficient funds available to pay
the Company’s tax obligations on such interest income or otherwise then due at
that time. The written request of the Company referenced above shall constitute
presumptive evidence that the Company is entitled to said funds, and the Trustee
shall have no responsibility to look beyond said request.

 

(c) The limited distributions referred to in Sections 2(a) and 2(b) above shall
be made only from income collected on the Property. Except as provided in
Sections 2(a) and 2(b) above, no other distributions from the Trust Account
shall be permitted except in accordance with Section 1(i) or 1(j) hereof.

 

(d) The Company shall provide the Representatives with a copy of any Termination
Letters and/or any other correspondence that it issues to the Trustee with
respect to any proposed withdrawal from the Trust Account promptly after such
issuance.

 

3.              Agreements and Covenants of the Company. The Company hereby
agrees and covenants to:

 

(a) Give all instructions to the Trustee hereunder in writing, signed by the
Company’s Chairman of the Board, Chief Executive Officer, President or Chief
Financial Officer. In addition, except with respect to its duties under
paragraphs 1(i), 1(j), 2(a) and 2(b) above, the Trustee shall be entitled to
rely on, and shall be protected in relying on, any verbal or telephonic advice
or instruction which it in good faith believes to be given by any one of the
persons authorized above to give written instructions, provided that the Company
shall promptly confirm such instructions in writing;

 

(b) Subject to the provisions of Sections 5 and 7(g) of this Agreement, hold the
Trustee harmless and indemnify the Trustee from and against, any and all
expenses, including reasonable counsel fees and disbursements, or loss suffered
by the Trustee in connection with any claim, potential claim, action, suit or
other proceeding brought against the Trustee involving any claim, or in
connection with any claim or demand which in any way arises out of or relates to
this Agreement, the services of the Trustee hereunder, or the Property or any
income earned from investment of the Property, except for expenses and losses
resulting from the Trustee's gross negligence or willful misconduct. Promptly
after the receipt by the Trustee of notice of demand or claim or the
commencement of any action, suit or proceeding, pursuant to which the Trustee
intends to seek indemnification under this paragraph, it shall notify the
Company in writing of such claim (hereinafter referred to as the “Indemnified
Claim”). The Trustee shall have the right to conduct and manage the defense
against such Indemnified Claim, provided, that the Trustee shall obtain the
consent of the Company with respect to the selection of counsel, which consent
shall not be unreasonably withheld. The Trustee may not agree to settle any
Indemnified Claim without the prior written consent of the Company, which
consent shall not be unreasonably withheld. The Company may participate in such
action with its own counsel;

 

(c) Pay the Trustee an initial acceptance fee and an annual fee as set forth on
Schedule A hereto, which fees shall be subject to modification by the parties
from time to time. It is expressly understood that the Property shall not be
used to pay such fees and further agreed that any fees owed to the Trustee shall
be deducted by the Trustee from the disbursements made to the Company pursuant
to Section 1(i) solely in connection with the consummation of a Business
Combination. Otherwise, fees and disbursements shall be paid by the Company from
other funds held outside the Trust Account. The Company shall pay the Trustee
the initial acceptance fee and first year's fee at the consummation of the IPO
and thereafter on the anniversary of the Effective Date. The Company shall not
be responsible for any other fees or charges of the Trustee except as set forth
in this Section 2(c) and as may be provided in Section 2(b) hereof;

 

(d) In connection with any vote of the Company’s shareholders regarding a
Business Combination, provide to the Trustee an affidavit or certificate of a
firm regularly engaged in the business of tabulating shareholder votes verifying
the vote of the Company’s shareholders regarding such Business Combination;

 



- 3 -

 

 

(e) In the event that the Company directs the Trustee to commence liquidation of
the Trust Account pursuant to Section 1(i), the Company agrees that it will not
direct the Trustee to make any payments that are not specifically authorized by
this Agreement;

 

(f) Within five business days after the Representatives, on behalf of the
underwriters in the IPO, exercise the over-allotment option (or any unexercised
portion thereof) or such over-allotment option expires, provide the Trustee with
a notice in writing (with a copy to the Representatives) of the total amount of
the Deferred Discount;

 

(g) If the Company seeks to amend any provisions of its Memorandum and Articles
of Association relating to shareholders' rights or pre-Business Combination
activity (including the substance and time within which the Company has to
complete a Business Combination) (in each case, an “Amendment”), the Company
will provide the Trustee with a letter (an “Amendment Notification Letter”) in
the form of Exhibit E providing instructions for the distribution of funds to
Public Stockholders who exercise their redemption option in connection with such
Amendment.

  

4.              Limitations of Liability. The Trustee shall have no
responsibility or liability to:

 

(a) Take any action with respect to the Property, other than as directed in
paragraphs 1 and 2 hereof and the Trustee shall have no liability to any party
except for liability arising out of its own gross negligence or willful
misconduct;

 

(b) Institute any proceeding for the collection of any principal and income
arising from, or institute, appear in or defend any proceeding of any kind with
respect to, any of the Property unless and until it shall have received
instructions from the Company given as provided herein to do so and the Company
shall have advanced or guaranteed to it funds sufficient to pay any expenses
incident thereto;

 

(c) Change the investment of any Property, other than in compliance with
paragraph 1(c);

 

(d) Refund any depreciation in principal of any Property;

 

(e) Assume that the authority of any person designated by the Company to give
instructions hereunder shall not be continuing unless provided otherwise in such
designation, or unless the Company shall have delivered a written revocation of
such authority to the Trustee;

 

(f) The other parties hereto or to anyone else for any action taken or omitted
by it, or any action suffered by it to be taken or omitted, in good faith and in
the exercise of its own best judgment, except for its gross negligence, fraud or
willful misconduct. The Trustee may rely conclusively and shall be protected in
acting upon any order, notice, demand, certificate, opinion or advice of counsel
(including counsel chosen by the Trustee), statement, instrument, report or
other paper or document (not only as to its due execution and the validity and
effectiveness of its provisions, but also as and with reasonable care to the
truth and acceptability of any information therein contained) which is believed
by the Trustee, in good faith, to be genuine and to be signed or presented by
the proper person or persons. The Trustee shall not be bound by any notice or
demand, or any waiver, modification, termination or rescission of this Agreement
or any of the terms hereof, unless evidenced by a written instrument delivered
to the Trustee signed by the proper party or parties and, if the duties or
rights of the Trustee are affected, unless it shall give its prior written
consent thereto;

 

(g) Verify the correctness of the information set forth in the Registration
Statement or to confirm or assure that any acquisition made by the Company or
any other action taken by it is as contemplated by the Registration Statement;
and

 

(h) File local, state and/or Federal tax returns or information returns with any
taxing authority on behalf of the Trust Account and payee statements with the
Company documenting the taxes, if any, payable by the Company or the Trust
Account, relating to the income earned on the Property.

 

(i) Prepare, execute and file tax reports, income or other tax returns and pay
any taxes with respect to any income generated by, and activities relating to,
the Trust Account, regardless of whether such tax is payable by the trust
Account or the Company, including, but not limited to, income tax obligations,
except pursuant to section 1(j) hereof;

 



- 4 -

 

 

(j) Pay any taxes on behalf of the Trust Account (it being expressly understood
that the Property, other than accrued interest to the extent otherwise provided
by this Agreement, shall not be used to pay any such taxes and that such taxes,
if any, shall be paid by the Company from funds not held in the Trust Account or
released to it under Section 2(a) hereof).

 

(k) Imply obligations, perform duties, inquire or otherwise be subject to the
provisions of any agreement or document other than this agreement and that which
is expressly set forth herein.

 

(l) Verify calculations, qualify or otherwise approve Company requests for
distributions pursuant to Section 1(i), 1(j), 2(a) or 2(b) hereof.

 

5.             Trust Account Waiver. The Trustee has no right of set-off or any
right, title, interest or claim of any kind (a “Claim”) to, or to any monies in,
the Trust Account, and hereby irrevocably waives any Claim to, or to any monies
in, the Trust Account that it may have now or in the future. In the event the
Trustee has any Claim against the Company under this Agreement, including,
without limitation, under Section 3(b) or Section 3(c) hereof, the Trustee shall
pursue such Claim solely against the Company and its assets outside the Trust
Account and not against the Property or any monies in the Trust Account.

 

6.             Termination. This Agreement shall terminate as follows:

 

(a) If the Trustee gives written notice to the Company that it desires to resign
under this Agreement, the Company shall use its reasonable efforts to locate a
successor trustee during which time the Trustee shall act in accordance with
this Agreement. At such time that the Company notifies the Trustee that a
successor trustee has been appointed by the Company and has agreed to become
subject to the terms of this Agreement, the Trustee shall transfer the
management of the Trust Account to the successor trustee, including but not
limited to the transfer of copies of the reports and statements relating to the
Trust Account, whereupon this Agreement shall terminate; provided, however,
that, in the event that the Company does not locate a successor trustee within
ninety days of receipt of the resignation notice from the Trustee, the Trustee
may submit an application to have the Property deposited with any court in the
State of New York or with the United States District Court for the Southern
District of New York and upon such deposit, the Trustee shall be immune from any
liability whatsoever; or

 

(b) At such time that the Trustee has completed the liquidation of the Trust
Account in accordance with the provisions of paragraph 1(i) hereof, and
distributed the Property in accordance with the provisions of the Termination
Letter, this Agreement shall terminate except with respect to Paragraph 3(b).

 

7.             Miscellaneous.

 

(a) The Company and the Trustee each acknowledge that the Trustee will follow
the security procedures set forth below with respect to funds transferred from
the Trust Account. The Company and the Trustee will each restrict access to
confidential information relating to such security procedures to authorized
persons. Each party must notify the other party immediately if it has reason to
believe unauthorized persons may have obtained access to such information, or of
any change in its authorized personnel. In executing funds transfers, the
Trustee will rely upon all information supplied to it by the Company, including
account names, account numbers and all other identifying information relating to
a beneficiary, beneficiary's bank or intermediary bank. Except for any liability
arising out of the Trustee's gross negligence, fraud or willful misconduct, the
Trustee shall not be liable for any loss, liability or expense resulting from
any error in the information or transmission of the wire.

 

(b) This Agreement shall be governed by and construed and enforced in accordance
with the laws of the State of New York, applicable to contracts wholly performed
within the borders of such states and without giving effect to conflicts of law
principles that would result in the application of the substantive laws of
another jurisdiction. It may be executed in several original or facsimile
counterparts, each one of which shall constitute an original, and together shall
constitute but one instrument.

 

(c) This Agreement contains the entire agreement and understanding of the
parties hereto with respect to the subject matter hereof. Except for Sections
1(i), 1 (j), 2(a) and 2(c) (which may not be modified, amended or deleted
without the affirmative vote of at least 65% of the then outstanding Ordinary
Shares attending and voting on such amendment at the relevant meeting; provided
that no such amendment will affect any Public Shareholder who has otherwise
indicated his election to redeem his, her or its Ordinary Shares in connection
with a shareholder vote sought to amend this Agreement to extend to the time he,
she or its would be entitled to a return of his pro rata amount in the Trust
Account), this Agreement or any provision hereof may only be changed, amended or
modified (other than to correct a typographical error) by a writing signed by
each of the parties hereto; provided, however, that no such change, amendment or
modification may be made without the prior written consent of the
Representatives. As to any claim, cross-claim or counterclaim in any way
relating to this Agreement, each party waives the right to trial by jury. The
Trustee may require from Company counsel an opinion as to the propriety of any
proposed amendment.

 



- 5 -

 

 

(d) The parties hereto consent to the jurisdiction and venue of any state or
federal court located in the City of New York, Borough of Manhattan, for
purposes of resolving any disputes hereunder. AS TO ANY CLAIMS, CROSS CLAIM OR
COUNTERCLAIM IN ANY WAY RELATING TO THIS AGREEMENT, EACH PARTY WAIVES THE RIGHT
TO TRIAL BY JURY.

  

(e) Any notice, consent or request to be given in connection with any of the
terms or provisions of this Agreement shall be in writing and shall be sent by
express mail or similar private courier service, by certified mail (return
receipt requested), by hand delivery or by electronic mail or facsimile
transmission:

 

if to the Trustee, to:

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis E. Wolf, Jr. and Celeste Gonzalez

Email: fwolf@continentalstock.com; cgonzalez@continentalstock.com

 

if to the Company, to:

Eucrates Biomedical Acquisition Corp.

250 West 55th Street

New York, New York 10019

Parag Saxena, Chief Executive Officer

Email: parag@vedacap.com

 

in either case with a copy to:

Stifel, Nicolaus & Company, Incorporated

1 South Street, 15th Floor

Baltimore, MD 21202

 

W.C. Wainwright & Co.

430 Park Avenue

New York, New York 10022

 

Proskauer Rose LLP

Eleven Times Square

New York, New York 10036

Attn: Daniel L. Forman

Email: dforman@proskauer.com

 

Kirkland & Ellis LLP

601 Lexington Avenue

New York New York 10022

Attn: Christian O. Nagler

Email: cnagler@kirkland.com

 

(g) Each of the Trustee and the Company hereby represents that it has the full
right and power and has been duly authorized to enter into this Agreement and to
perform its respective obligations as contemplated hereunder. The Trustee
acknowledges and agrees that it shall not make any claims or proceed against the
Trust Account, including by way of set-off, and shall not be entitled to any
funds in the Trust Account under any circumstance. Account.

 



- 6 -

 

 

(g) This Agreement is the joint product of the Trustee and the Company and each
provision hereof has been subject to the mutual consultation, negotiation and
agreement of such parties and shall not be construed for or against any party
hereto.

 

(h) This Agreement may be executed in any number of counterparts, each of which
shall be deemed to be an original, but all such counterparts shall together
constitute one and the same instrument. Delivery of a signed counterpart of this
Agreement by facsimile or electronic transmission shall constitute valid and
sufficient delivery thereof.

 

(i) Each of the Company and the Trustee hereby acknowledges that the
Representatives, on behalf of the Underwriters, are each a third party
beneficiary of this Agreement.

 

(j) Except as specified herein, no party to this Agreement may assign its rights
or delegate its obligations hereunder to any other person or entity.

 

[Signature Page Follows]

 



- 7 -

 

 

IN WITNESS WHEREOF, the parties have duly executed this Investment Management
Trust Agreement as of the date first written above.

 

 

CONTINENTAL STOCK TRANSFER & TRUST COMPANY, as Trustee

        By:  /s/ Francis Wolf     Name: Francis Wolf     Title: Vice President  
      EUCRATES BIOMEDICAL ACQUISITION CORP.         By:  /s/ Parag Saxena    
Name: Parag Saxena     Title: Chief Executive Officer

 

[Signature Page to Investment Management Trust Agreement]

 



- 8 -

 

 

SCHEDULE A

 

Fee Item   Time and method of payment   Amount   Initial acceptance fee  
Initial closing of IPO by wire transfer   $ 3,500   Annual fee   First year,
initial closing of IPO by wire transfer; thereafter on the anniversary of the
effective date of the IPO by wire transfer or check   $ 10,000   Transaction
processing fee for disbursements to Company under Section 2   Deduction by
Trustee from accumulated income following disbursement made to Company under
Section 2   $ 250   Paying Agent services as required pursuant to section 1(i)  
Billed to Company upon delivery of service pursuant to section 1(i)    
Prevailing rates  

 

 



- 9 -

 

 

EXHIBIT A

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

& Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Eucrates Biomedical Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of October 23, 2020 (the
“Trust Agreement”), this is to advise you that the Company has entered into an
agreement (a “Business Agreement”) with __________________ (a “Target Business”)
to consummate a business combination with Target Business (a “Business
Combination”) on or about [insert date]. The Company shall notify you at least
72 hours in advance of the actual date (or such shorter time as you may agree)
of the consummation of the Business Combination (the “Consummation Date”).
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate the Trust Account investments and to transfer the proceeds to the
above-referenced account at JPMorgan Chase Bank, N.A. to the effect that, on the
Consummation Date, all of funds held in the Trust Account will be immediately
available for transfer to the account or accounts that the Representatives (with
respect to the Deferred Discount) and the Company shall direct on the
Consummation Date. It is acknowledged and agreed that while the funds are on
deposit in the trust account awaiting distribution, neither Representatives nor
the Company will earn any interest or dividends.

 

On the Consummation Date (i) counsel for the Company shall deliver to you
written notification that the Business Combination has been consummated, or will
be consummated substantially concurrently with your transfer of funds to the
accounts as directed by the company (the “Notification”) and (ii) the Company
shall deliver to you (a) a certificate of the Chief Executive Officer, which
verifies the vote of the Company’s shareholders in connection with the Business
Combination if a vote is held and (b) joint written instructions from it and the
Representatives with respect to the transfer of the funds held in the Trust
Account (the “Instruction Letter”), including payment of the Deferred Discount
from the Trust Account. You are hereby directed and authorized to transfer the
funds held in the Trust Account immediately upon your receipt of the counsel's
letter and the Instruction Letter, (x) to the Representatives in an amount equal
to the Deferred Discount as directed by the Representatives and (y) the
remainder in accordance with the terms of the Instruction Letter. In the event
that certain deposits held in the Trust Account may not be liquidated by the
Consummation Date without penalty, you will notify the Company of the same and
the Company shall direct you as to whether such funds should remain in the Trust
Account and distributed after the Consummation Date to the Company. Upon the
distribution of all the funds in the Trust Account pursuant to the terms hereof,
the Trust Agreement shall be terminated.

 

In the event that the Business Combination is not consummated on the
Consummation Date described in the notice thereof and we have not notified you
on or before the original Consummation Date of a new Consummation Date, then
upon receipt by the Trustee of written instructions from the Company, the funds
held in the Trust Account shall be reinvested as provided in the Trust Agreement
on the business day immediately following the Consummation Date as set forth in
the notice.

 



- 10 -

 

 

  Very truly yours,   EUCRATES BIOMEDICAL ACQUISITION CORP.         By:
                 

 



- 11 -

 

 

EXHIBIT B

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account - Termination Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 1(i) of the Investment Management Trust Agreement between
Eucrates Biomedical Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of October 23, 2020 (the
“Trust Agreement”), this is to advise you that the Company has been unable to
effect a Business Combination with a Target Company within the time frame
specified in the Company’s Amended and Restated Memorandum and Articles of
Association, as described in the Company’s prospectus relating to its IPO.
Capitalized terms used herein and not otherwise defined shall have the meanings
set forth in the Trust Agreement.

 

In accordance with the terms of the Trust Agreement, we hereby authorize you to
liquidate all the Trust Account investments and to transfer the total proceeds
to the Trust Checking Account at JPMorgan Chase Bank, N.A. to await distribution
to the Public Shareholders. The Company has selected ____________, 20__ as the
date for determining when the Public Shareholders will be entitled to receive
their share of the liquidation proceeds. It is acknowledged that no interest
will be earned by the Company on the liquidation proceeds while on deposit in
the Trust Checking Account. You agree to be the Paying Agent of record and in
your separate capacity as Paying Agent, to distribute said funds directly to the
Public Shareholders in accordance with the terms of the Trust Agreement and the
Amended and Restated Memorandum and Articles of Association of the Company. Upon
the distribution of all the funds in the Trust Account, your obligations under
the Trust Agreement shall be terminated.

 

  Very truly yours,   EUCRATES BIOMEDICAL ACQUISITION CORP.         By:
                      

 

cc: Stifel Nicolaus & Company, Incorporated; W.C. Wainwright & Co.

 



- 12 -

 

 

EXHIBIT C

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

  Re: Trust Account – Tax Withdrawal

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to paragraph 2(a) of the Investment Management Trust Agreement between
Eucrates Biomedical Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of October 23, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the Company
$_______ of the interest income earned on the Property as of the date hereof.
The Company needs such funds to pay for its tax obligations. In accordance with
the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]         EUCRATES BIOMEDICAL ACQUISITION CORP.    
    By:                             cc:  Stifel Nicolaus & Company,
Incorporated; W.C. Wainwright & Co.



 



- 13 -

 

 

EXHIBIT D

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account – Dissolution Expense Withdrawal

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Pursuant to Section 2(b) of the Investment Management Trust Agreement between
Eucrates Biomedical Acquisition Corp. (the “Company”) and Continental Stock
Transfer & Trust Company (the “Trustee”), dated as of October 23, 2020 (the
“Trust Agreement”), the Company hereby requests that you deliver to the Company
$[ ] of the interest income earned on the Property as of the date hereof, which
does not exceed, in the aggregate with all such prior disbursements pursuant to
Section 2(b), if any, the maximum amount set forth in Section 2(b). The Company
needs such funds to pay its expenses relating to its liquidation. In accordance
with the terms of the Trust Agreement, you are hereby directed and authorized to
transfer (via wire transfer) such funds promptly upon your receipt of this
letter to the Company’s operating account at:

 

[WIRE INSTRUCTION INFORMATION]

 

Very truly yours,   EUCRATES BIOMEDICAL ACQUISITION CORP.       By:
                         

 

cc: Stifel Nicolaus & Company, Incorporated; W.C. Wainwright & Co.

 



- 14 -

 

 

EXHIBIT E

 

[Letterhead of Company]

[Insert date]

 

Continental Stock Transfer

&Trust Company

One State Street, 30th Floor

New York, New York 10004

Attn: Francis Wolf and Celeste Gonzalez

 

Re: Trust Account – Amendment Notification Letter

 

Dear Mr. Wolf and Ms. Gonzalez:

 

Reference is made to the Investment Management Trust Agreement between Eucrates
Biomedical Acquisition Corp. (the “Company”) and Continental Stock Transfer&
Trust Company, dated as of [ ], 2020 (the “Trust Agreement”). Capitalized words
used herein and not otherwise defined shall have the meanings ascribed to them
in the Trust Agreement.

 

Pursuant to Sections 1(j) and 3(g) of the Trust Agreement, this is to advise you
that the Company has sought an Amendment. Accordingly, in accordance with the
terms of the Trust Agreement, we hereby authorize you to liquidate the Trust
Account on [ ] and to transfer $_____ of the proceeds of the Trust to the Trust
Checking Account at JPMorgan Chase Bank, N.A. for distribution to the
shareholders that have requested redemption of their shares in connection with
such Amendment. The remaining funds shall be reinvested by you as previously
instructed.

 

[WIRE INSTRUCTION INFORMATION]             Very truly yours,   EUCRATES
BIOMEDICAL ACQUISITION CORP.       By:                  

 

cc: Stifel Nicolaus & Company, Incorporated; W.C. Wainwright & Co.

 



- 15 -

 